- vrt UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 26, 2011 VORNADO REALTY TRUST (Exact Name of Registrant as Specified in Charter) Maryland No. 001-11954 No. 22-1657560 (State or Other (Commission (IRS Employer Jurisdiction of File Number) Identification No.) Incorporation) 888 Seventh Avenue New York, New York 10019 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (212) 894-7000 Former name or former address, if changed since last report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On May 26, 2011, Vornado Realty Trust (the “Company”) held its 2011 Annual Meeting of Shareholders (the “Meeting”). As of March 30, 2011, the record date for shareholders entitled to vote at the Meeting, there were 184,239,623 common shares of beneficial interest, par value $0.04 per share (the “Shares”) outstanding and entitled to vote at the Meeting. Of the Shares entitled to vote at the Meeting, 166,203,563, or approximately 90% of the Shares were present or represented by proxy at the Meeting. There were seven matters presented and voted on at the Meeting. Set forth below is a brief description of each matter voted on at the Meeting and the voting results with respect to each such matter. Proposal 1 – Election of three nominees to serve on the Board of Trustees for a three-year term and until their respective successors are duly elected. Nominee For Withheld Anthony W. Deering 70,375,194 85,673,874 Michael Lynne 76,639,577 79,409,491 Ronald G. Targan 75,713,439 80,335,629 Proposal 2 – Ratification of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the fiscal year 2011. For Against Abstain Votes Cast 164,823,297 1,339,151 32,115 Proposal 3 – Non-binding advisory resolution on executive compensation. For Against Abstain Votes Cast 85,043,371 70,946,795 58,902 Proposal 4 – Non-binding advisory resolution on the frequency of executive compensation advisory votes. One Year Two Years Three Years Abstain Votes Cast 142,544,017 175,269 13,273,375 56,407 - 2 - Proposal 5 – Non-binding shareholder proposal regarding majority voting for the election of trustees. For Against Abstain Votes Cast 123,827,946 32,043,101 178,021 Proposal 6 – Non-binding shareholder proposal regarding appointment of an independent chairman. For Against Abstain Votes Cast 79,026,537 76,841,690 180,841 Proposal 7 – Non-binding shareholder proposal regarding establishing one class of trustees to be elected annually. For Against Abstain Votes Cast 125,129,167 30,737,262 182,639 In addition to the three nominees who were re-elected at the Meeting to serve on the Company’s Board of Trustees, Steven Roth, Michael D. Fascitelli, Candace K.
